Exhibit THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. Z TRIM HOLDINGS, INC. 8% CONVERTIBLE SENIOR SECURED NOTE DUE [24 Months from Issuance] Date: , For value received, Z TRIM HOLDINGS, INC., an Illinois corporation (the “Company”),hereby promises to pay to the order of [INVESTOR], a (together with its successors and permitted assigns, the “Holder”),in accordance with the terms hereinafter provided, the principal amount of ($) (the “Principal Amount”).The Company is issuing this convertible senior secured note (this “Note” and, collectively with all other notes issued in connection with the Offering Memorandum, the “Notes”)to the Holder pursuant to the Subscription Agreement (the “Subscription Agreement”)executed and delivered in connection with the Offering Memorandum (the “Private Offering”).As used herein, the term “Issuance Date”means , 2008. The Company hereby promises to pay to the order of the Holder the Principal Amount in United States Dollars in immediately available funds to the Holder at the address of the Holder as set forth in the Security Agreement (as defined below), or at such other place as the Holder may designate from time to time in writing to the Company, on [24 months from issuance] (the “Maturity Date”) or such earlier date as the Holder elects, with interest to the Holder on the aggregate unconverted and then outstanding Principal Amount in accordance with the provisions hereof.All interest payments under or pursuant to this Note shall be made in Common Shares (as defined below) pursuant to Section 1.1 hereof. This Note is secured by a Security Agreement dated the date hereof (the “Security Agreement”)among the Company and Holder in favor of the Holder covering certain collateral (the “Collateral”),all as more particularly described and provided therein, and is entitled to the benefits thereof.The Security Agreement, the Uniform Commercial Code financing statements on form UCC-1 filed in connection with the Security Agreement and any and all other documents executed and delivered by the Company to the Holder under which the Holder is granted Liens on assets of the Company are collectively referred to as the “Security Documents.” ARTICLE I THE NOTE Section 1.1Interest.Interest on the Principal Amount of this Note shall commence accruing on the Issuance Date and shall accrue daily at a rate of eight percent (8%) per annum (the “Interest Rate”) until payment in full of the Principal Amount and all accrued and unpaid interest and other amounts which may become due hereunder have been made.Interest shall be computed on the basis of a 365-day year and actual days elapsed.Accrued interest on the Principal Amount of this Note (the “Interest Amount”) shall either be payable to the Holder, on the Maturity Date or quarterly at the Holder’s option in shares of common stock of the Company, par value $0.0005 per share (the “Common Shares”).The number of Common Shares to be issued to the Holder shall be equal to the result obtained by dividing (x) the Interest Amount by (y) the Conversion Price (as defined in Section 3.2(a) below).Payment of the Interest Amount in Common Shares shall occur pursuant to Section 3.3. 1 Section 1.2Ranking and Covenants. (a)Except as set forth on Schedule 1 attached hereto, no indebtedness of the Company or any subsidiary of the Company is senior to this Note in right of payment, whether with respect to interest, damages or upon liquidation or dissolution or otherwise.Until this Note is fully paid and discharged in full, the Company shall not, and shall not permit any subsidiary of the Company to, directly or indirectly, incur any indebtedness for borrowed money (excluding accounts payable incurred in the ordinary course of business) unless such indebtedness is expressly subordinated to this Note pursuant to a written subordination agreement acceptable in form, scope and substance to the Holder in its sole and absolute discretion.Notwithstanding the foregoing, the Company may enter into an additional $ offering of 8% convertible senior secured notes (the “Additional Offering”) on substantially similar terms and conditions as this Note, except that such notes shall be convertible for Common Shares at the lower of $.50 per share or the volume weighted average price of the Common Shares on the primary trading market on which the Common Shares are listed or quoted, for the ten (10) trading day period ending on October 1, 2008.The Notes and any note issued by the Company pursuant to the Additional Offering shall rank pari passu with the Company’s obligations under this Note and may be secured equally and ratably by Liens, on or with respect to any of the Company’s property or assets now owned or hereafter acquired or any interest therein or any income or profits therefrom and shall have the benefit, to the full extent that and with such priority as the obligations under this Note. (b)Except for Permitted Liens (as defined in Section 6.14 below) and Liens granted in connection with the Additional Offering, until this Note is fully paid and discharged in full, the Company shall not, and shall not permit any subsidiary of the Company to, directly or indirectly, incur any Lien (as defined in Section 6.14 below) on or with respect to any of the Collateral now owned or hereafter acquired, or any interest therein or any income or profits therefrom, without the prior written consent of the Holder. (c)Until this Note is fully paid and discharged in full, the Company shall not, and shall not permit any subsidiary of the Company to, directly or indirectly, without the prior written consent of the Holder, redeem, purchase or otherwise acquire any of the Company’s capital stock or set aside any monies for such a redemption, purchase or other acquisition. (d) The Company shall perform any and all acts and execute any and all documents (including, without limitation, the execution, amendment or supplementation of any financing statement and continuation statement) for filing under the provisions of the Uniform Commercial Code (the “UCC”), and the rules and regulations thereunder, or any other statute, rule or regulation of any applicable jurisdiction which are necessary at the request of the Holder or its counsel in order to maintain in favor of the Holder of the Note, a valid and perfected Lien on and security interest in the Collateral. Section 1.3Payment on Non-Business Days. Whenever any payment to be made shall be due on a Saturday, Sunday or a public holiday under the laws of the State of Illinois, such payment may be due on the next succeeding business day and such next succeeding day shall be included in the calculation of the Interest Amount on such date. Section 1.4Transfers. This Note may not be sold, transferred or otherwise disposed of by the Holder to any Person without the express written consent of the Company, which consent shall not be unreasonably withheld. Section 1.5Replacement. Upon receipt of a duly executed and notarized written statement from the Holder with respect to the loss, theft or destruction of this Note (or any replacement hereof) and a standard indemnity reasonably satisfactory to the Company, or, in the case of a mutilation of this Note, upon surrender and cancellation of such Note, the Company shall issue a new Note, of like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated Note.The Holder hereby unconditionally agrees to indemnify and hold harmless the Company against any claims, loss, liabilities, damages and expenses that may arise directly or indirectly on account of the actual or alleged loss, mutilation, theft or destruction of the original Note or the issuance of a new Note in exchange for said Note. 2 ARTICLE II EVENTS OF DEFAULT; REMEDIES Section 2.1Events of Default.
